                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  XAVIER LAMAR ANDERSON,                       )
                                               )
               Petitioner,                     )
                                               )
  v.                                           )     No.    2:19-CV-60-TAV-CRW
                                               )
  JEFF CASSIDY,                                )
                                               )
               Respondent.                     )


                                   JUDGMENT ORDER

        In accordance with the accompanying memorandum opinion, this pro se prisoner’s

  petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 is DISMISSED

  pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.          A certificate of

  appealability SHALL NOT issue.          Because the Court has CERTIFIED in the

  memorandum opinion that any appeal from this order would not be taken in good faith,

  should Petitioner file a notice of appeal, he is DENIED leave to appeal in forma pauperis.

  See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.

        IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE


  ENTERED AS A JUDGMENT

        s/ John L. Medearis
        CLERK OF COURT



Case 2:19-cv-00060-TAV-CRW Document 16 Filed 06/08/20 Page 1 of 1 PageID #: 110
